United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      February 5, 2014

                                            Before

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



Nos. 13‐2084, 13‐2164, 13‐2297                       Appeals from the United States 
& 13‐2351                                            District Court for the Eastern
                                                     District of Wisconsin.
JOHN GRUBER, et al.,
                   Plaintiffs‐Appellants,            No. 12‐CV‐1243
v.                                                   Lynn Adelman, Judge
                                                     No. 13‐CV‐378
CREDITORS’ PROTECTION SERVICE,                       William E. Callahan, Jr., Magistrate
INC., et al.,                                        Judge
                Defendants‐Appellees.                No. 13‐CV‐386
                                                     Nancy Joseph, Magistrate Judge
                                                     No. 13‐CV‐70
                                                     Patricia J. Gorence, Magistrate Judge



                                          ORDER

       The opinion of this court issued on January 23, 2014, is amended as follows:

        Page 2, Section I, line 5 of the block quote: insert “in writing” before “within 30
days . . . .”